     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.197 Page 1 of 14



      DAVID A. HUBBERT
1     Acting Assistant Attorney General
      JAMES PETRILA
2     NITHYA SENRA (CA SBN 291803)
      Trial Attorneys, Tax Division
3     U.S. Department of Justice
      P.O. Box 683, Ben Franklin Station
4     Washington, D.C. 20044
      202-307-6648 (Petrila)
5     202-307-6570 (Senra)
      202-307-0054 (f)
6     James.Petrila@usdoj.gov
      Nithya.Senra@usdoj.gov
7     Attorneys for the United States of America
8                     IN THE UNITED STATES DISTRICT COURT
9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA

10     United States of America,
                                                     Case No. 3:20-cv-00087-BEN-KSC
11                  Plaintiff,
                                                     UNITED STATES’
12           v.                                      MEMORANDUM OF
                                                     CONTENTIONS OF FACT AND
13     Robert Goldsmith,                             LAW
14                  Defendant.
15
16          In this action, the United States seeks a money judgment to collect civil
17    penalties that were assessed against Defendant Robert Goldsmith. Robert
18    Goldsmith willfully failed to report his interest in a foreign financial account in
19    Switzerland (“the Account”) for the years 2008, 2009, and 2010. Defendant was
20    required to report his interest in his offshore account through filing a Report of
21    Foreign Bank and Financial Accounts (“FBAR”) for each year at issue.
22                                PROCEDURAL POSTURE
23          The United States filed a Motion for Summary Judgment on February 1,
24    2021, as there were no material facts in dispute, and asking the Court to find in
25    favor of the United States on all claims brought against defendant Robert
26    Goldsmith (Dkt. 19, 19-1, 19-2, 19-3). The motion was fully briefed on March 8,
27    2021 (Dkt. 20, 21), and the Court vacated the hearing date and submitted the
28
25                                               1
     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.198 Page 2 of 14




1     Motion on March 12, 2021, noting that the Court would issue a written Order (Dkt.
2     22).
3             Pending the outcome of summary judgment, this action is scheduled for a
4     jury trial, and the Court’s scheduling order (Dkt. 14, ¶ 10) permits the parties to
5     file Memoranda of Contentions of Fact and Law and take any other action required
6     by Civil Local Rule 16.1(f)(2) by May 3, 2021. Accordingly, the United States
7     submits the following Memorandum of Contentions of Fact and Law.
8                              FACTUAL ISSUES FOR TRIAL
9             Should the Court find there are material facts in dispute with regard to
10    willfulness, then the only issue of fact for trial by the jury is whether Defendant’s
11    failure to report his interest in a foreign financial account was willful.
12            Although Defendant has not challenged the amount of the assessed penalties,
13    any such challenge would be an issue of law suitable for post-trial briefing and not
14    an issue of fact for the jury. See United States v. Rum, 2021 WL 1589153, at *10
15    (11th Cir. 2021) (upholding finding of willfulness and applying arbitrary and
16    capricious standard borrowed from the APA to review penalty amount
17    determination), Jones v. United States, 2020 WL 2803353, at *8 (C.D. Cal. 2020)
18    (applying the Administrative and Procedures Act’s “arbitrary and capricious”
19    standard to review the IRS’s penalty assessment for an FBAR violation).
20                      PLAINTIFF’S STATEMENT OF THE CASE
21            This is an action to reduce to judgment a civil penalty assessed against
22    Defendant Robert Goldsmith under 31 U.S.C. § 5321(a)(5) for his willful failure to
23    report his interest in a foreign financial account he held during 2008, 2009, and
24    2010.
25            U.S. persons must report their interests in foreign financial accounts under
26    the Bank Secrecy Act of 1970, 31 U.S.C. §§ 5311 et seq. See 31 U.S.C. § 5314(a).
27    If such a person has a “financial interest in, or signature or other authority over, a
28    bank, securities or other financial account in a foreign country,” then they must
25                                               2
     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.199 Page 3 of 14




1     report “such relationship to the [IRS] for each year in which such relationship
2     exists.” 31 C.F.R. § 103.24 (1987-2011). The report is made by filing a completed
3     form TD F 90-22.1, commonly referred to as an FBAR. If the value of a person’s
4     foreign account exceeds $10,000 at any time during a calendar year, then that
5     person must file an FBAR on or before June 30 of the following year. See id. §
6     103.27(c) (1989-2011). Persons who willfully fail to file an FBAR are subject to
7     civil penalties under 31 U.S.C. § 5321. The maximum penalty for a “willful”
8     failure is either $100,000 or 50 percent of the balance in the account at the time of
9     the violation, whichever is greater. See 31 U.S.C. § 5321(a)(5)(C)-(D).
10          To prove its case, the government must show that: (1) Mr. Goldsmith was a
11    United States person; (2) he had an interest in, or signature or other authority over,
12    a financial account; (3) the financial account had a balance that exceeded $10,000
13    during each of the years 2008, 2009, and 2010; (4) the financial account was in a
14    foreign country; (5) Mr. Goldsmith failed to report his interest in the financial
15    account on a timely filed FBAR disclosing the foreign financial account by June
16    30th of the year following the calendar year at issue; (6) Mr. Goldsmith’s failure to
17    file was willful; and (7) the amount of the civil penalty assessed against Mr.
18    Goldsmith was proper. See United States v. McBride, 908 F. Supp. 2d 1186, 1201
19    (D. Utah 2012). The government expects that the only real dispute at trial will be
20    with respect to the “willfulness” element.
21          The United States expects to prove that Defendant was willful based on his
22    actions and inactions. Among such acts and omissions, Defendant kept the
23    Account hidden, told the foreign bank not to send any correspondence to his U.S.
24    address (and paid money to have the Swiss bank hold his mail), failed to report his
25    interest in the Account on an FBAR, falsely represented in his federal income tax
26    returns that he did not have an interest in a foreign bank account, and failed to
27    disclose his account to the U.S. government even after the Swiss bank repeatedly
28    put him on notice of his noncompliance.
25                                              3
     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.200 Page 4 of 14




1           Defendant Robert Goldsmith was required to timely report his interest in the
2     Account at Basler Kantonalbank (“Basler”) for each of the years 2008, 2009 and
3     2010 on an FBAR1. He failed to do so. Because his failure to report the Account
4     was willful, he is liable for the full amount of the civil penalties assessed against
5     him pursuant to 31 U.S.C. § 5321(a)(5)(C).
6           The United States expects that the evidence will show that Defendant had
7     (1) actual knowledge of the existence of the Account, (2) regularly used the
8     Account to pay for his European vacations and provide money to his children, and
9     (3) concealed the Account from the United States Government through (i) false
10    statements on his federal income tax returns relating to his interest in foreign
11    accounts and the income earned in the Account, (ii) opening the Account as a
12    “numbered” account identifiable only by a number and not Defendant’s name, (iii)
13    directing Basler not to disclose identifying information regarding his numbered
14    account to the United States, (iv) paying Basler a regular fee to “hold” his mail and
15    not send the mail into the United States, (v) concealing the Account from his
16    longtime accountant and tax preparer, and (vi) instructing Basler to divest U.S.
17    securities in order to avoid legally required disclosure to the United States.
18                         APPLICABLE PRINCIPLES OF LAW
19          The “preponderance of the evidence” standard applies to the determination
20    of whether a taxpayer willfully failed to report his interest in a foreign bank
21    account. See United States v. Garrity, 304 F.Supp.3d 267 (D. Conn. 2018). The
22    proper standard for “willfulness” is the one used in other civil contexts: a
23
24    1
        For the years at issue, the specific FBAR form required to be filed was a Form
      TD F 90-22.1. An FBAR is an information report that (for the relevant calendar
25    years) must be filed no later than June 30 of the year following the calendar year
      during which the account was held. 31 C.F.R. § 103.27(c) (1989-2011).United
26    States v. Williams, 489 F. App’x 655 (4th Cir. 2012). The FBAR is an additional
      requirement beyond the requirement that United States persons report whether they
27    own foreign accounts and any income earned from such accounts on Schedule B of
      their federal income tax returns. See 26 U.S.C. § 61(a); 26 C.F.R. § 1.1-1(b).
28
25                                               4
     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.201 Page 5 of 14




1     defendant has willfully violated 31 U.S.C. § 5314 when he either knowingly or
2     recklessly fails to file an FBAR. See Bedrosian v. United States, 912 F.3d 144, 152
3     (3d Cir. 2018). Willfulness is conduct which is voluntary, rather than accidental or
4     unconscious.
5           An improper motive or bad purpose is not necessary to establish willfulness.
6     Willfulness is established by showing a careless or reckless disregard of the duty to
7     file an FBAR, not Defendant’s actual knowledge of FBAR reporting requirements.
8     See Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57 (2007) (“[W]here willfulness is
9     a statutory condition of civil liability, we have generally taken it to cover not only
10    knowing violations of a standard, but reckless ones as well.”).
11          Furthermore, recklessness itself is judged on an objective rather than
12    subjective standard. See Safeco, 551 U.S. at 68 (“While the term recklessness is
13    not self-defining, the common law has generally understood it in the sphere of civil
14    liability as conduct violating an objective standard: action entailing an unjustifiably
15    high risk of harm that is either known or so obvious that it should be known.”)
16    (quoting Farmer v. Brennan, 511 U.S. 825, 836, 114 S. Ct. 1970, 128 L. Ed 2d 811
17    (1994) (internal quotations omitted)); see also United States v. McBride, 908 F.
18    Supp. 2d 1186, 1204 (D. Utah, 2012) (“An improper motive or bad purpose is not
19    necessary to establish willfulness in the civil context.”). A person acts recklessly
20    when he disregards a known or obvious risk that his conduct violates the law.
21          In a formulation that has been widely adopted by other courts, the Third
22    Circuit described the objective test for recklessness as whether a taxpayer “(1)
23    clearly ought to have known that (2) there was a grave risk that” he was not
24    meeting the tax-filing requirements for his foreign accounts and “(3) . . . was in a
25    position to find out for certain very easily.” Bedrosian, 912 F.3d at 153 (internal
26    quotation marks and citations omitted); see also United States v. Horowitz, 978
27    F.3d 80, 89 (4th Cir. 2020); Jones v. United States, 2020 WL 2803353, at *6 (C.D.
28    Cal. May 11, 2020).
25                                               5
     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.202 Page 6 of 14




1           Willfulness may also be proven through “conduct meant to conceal or
2     mislead sources of income or other financial information,” or “from a conscious
3     effort to avoid learning about reporting requirements.” Williams, 489 F. App’x at
4     658 (quoting United States v. Sturman, 951 F.2d 1466, 1476 (6th Cir. 1991)).
5                                           FACTS
6           The money in the Account originated with Defendant’s father who lived in
7     Nogales, Arizona, but owned a business just across the border in Nogales, Mexico.
8     Robert Goldsmith Deposition (“R. Goldsmith Dep.”) at 27:19-28:1. To
9     Defendant’s knowledge, his father did not have any U.S. bank accounts, preferring
10    to keep the revenue from his business in Mexican bank accounts. Id. at 28:21-24.
11    However, Defendant’s father also wanted a “safe haven” to keep the pesos his
12    business was earning from being devalued against the dollar. Id. at 28:7-12.
13    Rather than put that money into a United States bank account, thereby exposing his
14    income to taxation by the U.S. government, Defendant’s father moved the money
15    from Mexico into an account at Basler in Switzerland. Id. at 28:13-18. As such, it
16    is likely that the Basler account was originally opened for the purpose of tax
17    avoidance by allowing Defendant’s father to avoid declaring income earned in
18    Mexico in the United States.
19          Defendant’s father predeceased Defendant’s mother, and when Defendant’s
20    mother passed away, Defendant transferred the funds in his parents’ account to a
21    new account identifiable only by number and not Defendant’s name at Basler—the
22    Account—opened and owned by Defendant. Id. at 34:2-6, 104:25-105:8.
23    Defendant was a signatory on his mother’s account at Basler, and as a result
24    Defendant was able to take possession of the funds in his mother’s account without
25    having those funds enter his mother’s estate, thereby avoiding any estate taxes.
26          As a result of these transactions, Defendant both knew the amount of money
27    in the Account, and that he had control over the Account. Documents produced by
28
25                                              6
     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.203 Page 7 of 14




1     Basler demonstrate that the Account had a value of CHF 638,446.332 as of June
2     30, 2005. BKB000935. Thus, the Account’s value was well in excess of the
3     $10,000 threshold above which an FBAR must be filed, and during discovery
4     Defendant admitted that the Account’s value for the calendar years at issue in this
5     action—2008, 2009, and 2010—continued to be well above the $10,000 threshold.
6           Not only did Defendant know the operative facts that required an FBAR
7     filing for each of the years at issue, but he worked to conceal that information from
8     others. During the entirety of the time between when Defendant’s mother passed
9     away and when Basler closed the Account, Defendant used Howard Zipser, CPA,
10    as his accountant and tax preparer. Despite this decades-long relationship,
11    Defendant did not disclose the existence of the Account to Mr. Zipser prior to at
12    least July 1, 2011.
13          Defendant did not disclose the Account to Mr. Zipser despite the fact that it
14    was routine for the Defendant to ask Mr. Zipser questions about what income
15    needed to be declared to the IRS. Defendant’s concealment of the Account is
16    further demonstrated by the fact that for each of the years at issue, Mr. Zipser
17    asked Defendant and his wife to fill out a questionnaire, which included a question
18    asking whether Defendant had “an interest in or signature or other authority over a
19    bank account, securities account, or other financial account in a foreign country.”
20    For 2008 and 2009, Defendant answered that question “no” despite his ownership
21    of the Account, while for 2010 Defendant answered “yes,” but only disclosed an
22    Italian account that Defendant had opened, and which had less than $10,000, and
23    would not, by itself, trigger reporting requirements.
24          Defendant’s concealment of the Account from Mr. Zipser was part and
25    parcel of Defendant concealing the Account from the U.S. government both
26    through failure to file FBARs and through signing and filing—under penalty of
27    2
       The average exchange rate in 2005 was 1.25 dollars to 1 Swiss franc, making the
28    estimated value approximately 800,000 U.S. Dollars.

25                                              7
     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.204 Page 8 of 14




1     perjury—his federal income tax returns for the years at issue with incorrect
2     answers to question 7(a) of Schedule B Part III. Question 7(a) asks whether
3     Defendant had “an interest in or a signature or other authority over a financial
4     account in a foreign country, such as a bank account, securities account, or other
5     financial account, and Defendant responded “no” for the years at issue despite his
6     ownership of the Account. Question 7(a) also directs the taxpayer to instructions
7     that include exceptions and filing requirements, but Defendant stated that he did
8     nothing to determine whether the Account was subject to any exceptions or to
9     filing requirements.
10          Nor can Defendant claim that the reason he did not investigate reporting
11    requirements was that the Account was a foreign account. When Defendant
12    opened an Italian bank account, an account that had less than the $10,000 FBAR
13    reporting threshold, he informed Mr. Zipser of that account and asked if it had to
14    be reported. That Defendant could and did easily inquire regarding filing
15    requirements for one foreign account, but did not for the other far larger Account,
16    can only be explained by Defendant’s desire to continue to conceal the Account as
17    he had since inheriting—and failing to pay estate taxes on—it from his parents.
18          Defendant’s efforts to conceal the Account went beyond failing to disclose it
19    to Mr. Zipser. He also made every effort to prevent the Account’s direct disclosure
20    to the U.S. government. Defendant visited Basler on an annual basis to discuss his
21    Account with Basler employees, and to withdraw money from the Account in
22    person, in cash. The only reason Defendant went to Switzerland was to visit
23    Basler and withdraw cash from the Account. Although Defendant could have
24    avoided these trips to Switzerland by moving the money in the Account back the
25    United States, he testified that he did not repatriate the funds in the Account in part
26    because he “enjoy[ed] going” to Europe and in particular to “Trieste” in Italy
27    where he and his wife went every summer for three to six weeks on trips funded by
28    the money in the Account.
25                                               8
     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.205 Page 9 of 14




1           When Defendant did not spend all of the money he withdrew from the
2     Account during his European vacations, the remainder (sometimes as much as a
3     thousand dollars) was brought back into the United States. In addition to spending
4     money from the Account on himself, Defendant directed Basler, on at least three
5     occasions, to hand deliver funds in excess of $7,000 to his son Michael when
6     Michael was on business trips to Switzerland. Defendant’s expectation was that
7     his son, an authorized signatory on the account, and his daughter would inherit the
8     Account. Presumably, this arrangement, which mimicked the arrangement that
9     allowed Defendant to inherit the money in the Account without paying estate tax,
10    would allow another generational transfer of funds without disclosure to and
11    consequent taxation by the U.S. government.
12          Defendant also made decisions regarding how the money in the Account was
13    invested. Despite making determinations about how the money in the Account was
14    invested, deciding how to spend the money in the Account, including on travel
15    expenses and via disbursals of money in the Account to his son, and planning to
16    leave the money in the Account to his children, Defendant testified that “it was my
17    account in my name, but it wasn’t my money.” Defendant did nothing to
18    determine whether he was required to disclose the Account, such as by filing
19    FBARs, as a result of his determination that he did not “own” the Account.
20          Defendant took other steps to conceal the Account’s existence. For
21    example, Mr. Goldsmith paid a regular fee to Basler for Basler not to send him any
22    mail in the United States—a “hold mail” order. Then, on August 29, 2000, Basler
23    gave Defendant a choice between disclosing his account to the IRS and divesting
24    all U.S. securities, and Defendant chose to divest the securities rather than disclose
25    the Account to the IRS. The form, which Defendant signed, states that Defendant
26    is “liable to US tax” and that the choice between disclosure to the IRS and
27    divestment is due to “new US withholding tax and reporting regulations.”
28    Defendant has no explanation for why, after being forced to make this choice, he
25                                              9
     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.206 Page 10 of 14




1     did nothing to determine what if any disclosure requirements were imposed by
2     U.S. law.
3           After 2000, Defendant signed additional forms confirming his choice to
4     forego the opportunity to hold US securities in order to continue to conceal his
5     account and identity to the IRS on September 18, 2002, August 9, 2007, and again
6     on August 5, 2009. Defendant also signed separate forms on September 18, 2002,
7     August 9, 2007, and again on August 6, 2009, which note at the top that those
8     forms are “subject to Swiss banking secrecy,” and “will not be forwarded to either
9     Swiss or foreign authorities,” and state that Defendant was “subject to taxation” in
10    the “USA” and that “under US taxation law [Defendant] is the beneficial owner” of
11    the Account.
12          On August 5, 2009 and again on July 27, 2011, Defendant signed yet
13    another form regarding U.S. reporting requirements, which confirms that he is
14    waiving the right to hold U.S. securities and states in part that “[I]t is in particular
15    unclear whether the QI Agreement in its future form is to apply generally to all US
16    persons notwithstanding whether securities (including other than US securities)
17    and/or other assets of whatever nature (including simply account relationships) are
18    held by US persons with banks. The IRS’s intentions appear to be moving in the
19    latter direction.” Despite signing all of these forms, Defendant did nothing to
20    determine what if any reporting requirements attached to the Account and made no
21    effort to pay taxes to the United States on income or gains generated by the
22    Account.
23          At some point, Basler informed Defendant that the bank planned to close the
24    Account even though Defendant “didn’t want to close it.” Basler’s notes regarding
25    the Account state that on October 27, 2010, Basler explained to Defendant that
26    there were issues related to the reporting requirements in the Foreign Account Tax
27    Compliance Act (“FATCA”) and that as a result of that discussion the “clients will
28    probably terminate the relationship in 2011.”
25                                               10
     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.207 Page 11 of 14




1           Basler’s notes go on to state that on July 28, 2011 Defendant wished to
2     terminate the Account within the next few months or years and was annoyed that
3     Basler set a monthly cash withdrawal limit of $10,000. These notes also state that
4     after the October 27, 2010 discussion of FATCA, Defendant’s in person
5     withdrawals accelerated in frequency. When Basler closed the Account,
6     Defendant walked away with the $200,000 that remained in the Account after
7     Defendant’s withdrawals.
8           Defendant was motivated by potential criminal liability to disclose the
9     Account. As a result of an agreement with the U.S. government, Basler agreed to
10    disclose the identities of U.S. persons who held numbered accounts at Basler. It
11    was only at this point that Defendant retained counsel and disclosed his ownership
12    of the Account to the government as part of a voluntary disclosure program that
13    provided immunity from criminal prosecution.
14          Although Defendant claims he did not believe that he owned the Account, he
15    was not confused about other, domestic assets that could not be concealed from the
16    IRS. When Defendant’s mother passed away, he also inherited an interest in
17    commercial properties located within the United States. Mr. Goldsmith informed
18    his accountant Mr. Zipser of the existence of the inherited commercial properties,
19    and paid taxes on income generated by those properties. When asked why he
20    considered himself the owner of the interest in commercial properties he inherited
21    from his mother, but not the money he inherited from his mother in the Account,
22    the Defendant could only state that they were “different.” Once again, when
23    confronted by an asset Defendant paid taxes on, Defendant was unable to explain
24    why he did nothing to determine whether there were disclosure and tax obligations
25    that attached to the Account leading to the inexplicable conclusion that Defendant
26    knew or suspected that there were tax and disclosure obligations that he could
27    ignore as long as the government remained ignorant of the Account’s existence.
28
25                                            11
     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.208 Page 12 of 14




1           In addition, Mr. Goldsmith is the beneficial owner of an account with
2     Morgan Stanley. For that account, Mr. Goldsmith relies on his stockbroker for
3     investment strategy. Despite Defendant’s protestations that he did not think of
4     Basler as a “bank,” Defendant agreed that his experience with Basler and his
5     experience at Morgan Stanley were “very similar.” Furthermore, Defendant
6     confirmed that he understood that income from his Morgan Stanley account had to
7     be reported to the IRS and could not explain why income from the Account would
8     be any different.
9                       EXHIBIT LIST
       NUMBER DATE   DATE       DESCRIPTION
10            MARKED ADMITTED
11        1                     Forms 13448 Penalty Assessment
                                Certifications
12        2                     IRS Letter demanding payment from
                                Defendant for the civil penalties
13                              assessed under Sec. 5321
          3                     Basler Kantonalbank’s Statement of
14                              Fees for Defendant’s Account
15        4                     Partial copy of Defendant’s 2008
                                Form 1040 tax return
16        5                     Instructions for filling out Schedule
                                B of Form 1040 for 2008
17        6                     Partial copy of Defendant’s 2009
                                Form 1040 tax return
18        7                     Partial copy of Defendant’s 2010
19                              Form 1040 tax return
          8                     Set 1 of internal Basler
20                              Kantonalbank notes regarding
                                Defendant’s Account and certificate
21                              of translation
          9                     Set 2 of internal Basler
22                              Kantonalbank notes regarding
                                Defendant’s Account and certificate
23                              of translation
         10                     Retained mail fee invoices charged
24                              by Basler Kantonalbank to
                                Defendant
25       11                     Declaration for those liable to US tax
                                form signed by Defendant August
26                              29, 2000
         12                     Declaration for those liable to US tax
27                              form signed by Defendant
                                September 18, 2002
28
25                                            12
     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.209 Page 13 of 14



           13                                  Client questionnaire signed by
1                                              Defendant September 18, 2002
2          14                                  Declaration for those liable to US tax
                                               form signed by Defendant August 9,
3                                              2007
           15                                  Client questionnaire signed by
4                                              Defendant August 9, 2007
           16                                  US Person Waiver signed by
5                                              Defendant August 5, 2009
           17                                  Declaration for those liable to US tax
6                                              form signed by Defendant August 5,
                                               2009
7          18                                  US Person Waiver signed by
                                               Defendant July 27, 2011
8
           19                                  Letter to Howard Zipser regarding
9                                              Banca Populare di Intra account
           20                                  2008 tax questionnaire
10         21                                  2009 tax questionnaire
           22                                  2010 tax questionnaire
11         23                                  Offshore Voluntary Disclosures
                                               dated October 2, 2012 with
12                                             Attachment to Offshore Voluntary
                                               Disclosures Letter and Transmittal
13                                             and Foreign Account Statement
14         24                                  Letter to IRS opting out of OVDP
           25                                  Form designating authorized
15                                             signatories on Basler Kantonalbank
                                               account
16         26                                  2008 tax preparation materials
           27                                  2009 tax preparation materials
17         28                                  2010 tax preparation materials
           29                                  Consents to Extend the Time to
18                                             Assess Civil Penalties Provided By
                                               31 U.S.C. Sec. 5321 for FBAR
19                                             Violations
           30                                  Blank 2008 FBAR with Instructions
20         31                                  Blank 2008 Schedule B to Form
                                               1040 with Instructions
21
           32                                  Blank 2009 FBAR with Instructions
22         33                                  Blank 2009 Schedule B to Form
                                               1040 with Instructions
23         34                                  Blank 2010 FBAR with Instructions
           35                                  Blank 2010 Schedule B to Form
24                                             1040 with Instructions
25         36                                  Deposition of Robert Goldsmith
                                               Transcript
26         37                                  Deposition of Michael Goldsmith
                                               Transcript
27         38                                  Deposition of Maxine Goldsmith
                                               Transcript
28
25                                        13
     Case 3:20-cv-00087-BEN-KSC Document 23 Filed 05/03/21 PageID.210 Page 14 of 14



           39                                       Deposition of Howard Zipser
1                                                   Transcript
           40                                       Responses to USA’s Interrogatory
2                                                   Requests
           41                                       Responses to USA’s Requests for
3                                                   Admission
4
                                       WITNESS LIST
5
      1. Robert Goldsmith
6
      2. Maxine Goldsmith3
7
      3. Michael Goldsmith4
8
      4. Howard Zipser, CPA. Mr. Zipser is an unavailable witness who lives and works
9
      in Arizona, and the United States intends to designate his deposition testimony for
10
      trial and present a video of designated deposition testimony to the jury.
11
      5. IRS Witness to authenticate IRS records for which the parties do not stipulate as
12
      to authenticity.
13
14    Dated: May 3, 2021.
15                                           DAVID A. HUBBERT
16                                           Acting Assistant Attorney General

17                                           /s/ Nithya Senra
                                             JAMES PETRILA
18                                           NITHYA SENRA
                                             Trial Attorneys, Tax Division
19                                           U.S. Department of Justice

20                                           Attorneys for the United States of America

21
22
23    3
        Maxine Goldsmith is presently located in Hawaii, but counsel understand that she
24    may return to San Diego, CA prior to trial. If she does not and is otherwise
      unwilling to appear voluntarily, then she may be an unavailable witness. (Prior to
25    the global COVID pandemic, Ms. Goldsmith resided in San Diego and, on
      information and belief, continues to own a residence here. However, she has been
26    residing at a vacation property in Hawaii since the pandemic began. Therefore, at
      this time, it is unclear whether she could be subpoenaed for trial under Fed. R. Civ.
27    P. 45.)
      4
        Michael Goldsmith is a potentially unavailable witness, as he is presently located
28    in Nevada, counsel have not yet confirmed whether Michael Goldsmith will travel
      to San Diego voluntarily.
25                                             14
